COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 ST. FRANCIS ON THE HILL CHURCH,
 A TEXAS NON-PROFIT                              §
 CORPORATION, FORMERLY KNOWN
 AS ST. FRANCIS ON THE HILL                      §
 EPISCOPAL CHURCH,
                                                 §               No. 08-11-00099-CV
                   Appellant,
                                                 §                 Appeal from the
 v.
                                                 §                210th District Court
 THE EPISCOPAL CHURCH, A NON-
 PROFIT UNINCORPORATED                           §             of El Paso County, Texas
 ASSOCIATION, THE DIOCESE OF THE
 RIO GRANDE, A NON-PROFIT                        §                 (TC# 2008-4075)
 UNINCORPORATED ASSOCIATION,
 AND THE TRUSTEES OF PROPERTY                    §
 OF THE EPISCOPAL CHURCH,
 DIOCESE OF THE RIO GRANDE, IN                   §
 TEXAS, A TEXAS NON-PROFIT
 CORPORATION,                                    §

                   Appellees.             §
                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.